Case 4:19-cv-11905-MFL-APP ECF No. 11-7 filed 08/28/19 PagelD.682 Page1of4

EXHIBIT 6
5/2/2016 26RD4H SOW-AIQRAMEkr APP ECF No. 11-7 filed 08/28/19 PagelD.683 Page 2 of 4

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF ST. CLAIR

 

 

 

 

   
 

 

a
TINA TROY, opr
Petitioner, [~ &: .
Case No.L19-0463-BH?, tf,
Hon. Cynthia Lanes: «. nit
v fom |
“2 fo ee
Be
KEVIN J. LINDKE, OSE
Respondent. a. = ain
David R. Heyboer (P27975) Christopher J. Nesi (P62477) ook eb on
Attorney for Petitioner NES! & ASSOCIATES, P.C. 237 BA
3051 Commerce Dr, Ste. 1 Attorneys for Respondent *O = 20
Fort Gratiot, MI 48059 722 Notre Dame Street zon i
(810) 982-5400 Grosse Pointe, Michigan 48230 < a4
(313) 886-5769
STIPULATED ORDER TO ADJOURN PETITION TO TERMINATE AND PPO =
VIOLATION HEARINGS -~ wo :
Ce 5
At a session of said Court held in the City of °: ~ ee
Detroit, County of Wayne, Michigan Oa rhe pee
7: ja
cs, mF
eri eee / f DO/ 7 a

PRESENT: Hon.

 

L124 td

Circuit Court Judge ae

The parties stipulate to the entry of this Order based upon Respondent’s attorney's request to

adjourn given his health related issue; and the Court being fully advised in the premises;
ITIS ORDERED:

1. The Petition to Terminate the Personal Protection Order filed by Respondent,

currently scheduled for May 2, 2019, at 9 am, is hereby adjoumed to June 7, 2019
5/2/2018 Ate OoeV nbLAGRaMEne APP ECF No. 11-7 filed 08/28/19 PagelD.684 Page 3 of 4

at 9 am.
2. The Motion and Order to Show Cause for Violation of the Personal Protection
Order filed by Petitioner, currently scheduled for May 16, 2019 at 9 am, is hereby

adjourned to. June 20, 2019 at 9am. .

  

Approved as to form and substance:

py Leled past) fw

 

 

DAVID HEYBQER (P279175) SHR OUP J. NESI (P62477)
Attorneys for Petitioner Atiornéys for Respondent
8/1/2016 Ai 4al Sow ALQRANMEe APP ECF No. 11-7 filed 08/28/19 PagelD.685 Page 4of4

»

 

   
  

 

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF ST. CLAIR
TINA TROY,
Petitioner, Case No.: L19-0463-PH
Honorable Cynthia Lane
v.
— . _ $TIPULATED ORDER
KEVIN JAMES LINDKE,
Respondent
/
in
DAVID R. HEYBOER (P27975) OUTSIDE LEGAL COUNSEL PLOW a
HEYBOER LAW OFFICE PHILIP L. ELLISON (P74117)~_ =
Counsel for Tina Troy Attorney for Kevin James Lindk = oO
3051 Commerce Dr. #1 PO Box 107 - Hemlock, Mi 486265 <, m
Fort Gratiot Twp, MI 48059 (989) 642-0055 = =z oO oe
(810) 982-9800 (888) 398-7003 — fax = w a
c pellison@olcplc.com -_ = 2
Oo . = 3
O ee es
2 AT A SESSION OF THE ABOVE COURT 2 S&S -m
oS HELD IN THE CITY OF PORT HURON, COUNTY OF ST CLAIR OF 1 om
=o am
s PRESENT: Honorable Cynthia Lane, Circuit Court Judge 33 2. 2S
mi
STIPULATED ORDER OF ADJOURNMENT a * mo
oo

Upon the stipulation of the parties, by counsel, the hearing set on the above-
referenced matter for August 1, 2019 is hereby adjoumed to a future date and time due

to unavailapility of Respondent as outlined in Emergency Motion filed earlier tgday.

New ate Continuation of Pespallderts Motion in ache py i J GJ0If

IT IS SO ORDERED. G00}
Re S

fr <
Date : 703, foo lI .

 

 

 

mm Xo
\ _ hrorete Cynthia Lane, Circuit Cougidudge xm
aS OM
SO STIPULATED: O25 . m=
ox 305
is! David R. Heyboer (with permission) Is! Philip L. Ellison = tN Pe
DAVID R. HEYBOER (P27975) PHILIP L. ELLISON (P74117) < nN a
Counsel for Tina Troy

Attomey for Kevin James Lindke

ares ey OUTSIDE LEGAL COUNSEL PLC rr
